COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                   ORDER ON MOTION

Cause number:               01-14-00201-CV
Style:                      In the Interest of V. L. B.
                            v Department of Family and Protective Services
                  *
Date motion filed :         March 12, 2014
Type of motion:             Motion for Extension of Time to File Reporter’s Record
Party filing motion:        Court Reporter
Document to be filed:       Reporter’s Record

Is appeal accelerated?      Yes  No

If motion to extend time:
         Original due date:                               March 3, 2014
         Number of previous extensions granted:           0
         Date requested:                                  April 11, 2014

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:

                   The Clerk is instructed to file the document as of the date of this order
                   Absent extraordinary circumstances, the Court will not grant additional motions to extend
                    time

                 Denied

                 Dismissed (e.g., want of jurisdiction, moot)

                 Other:

          The court reporter’s request for an extension of time to file the reporter’s record is granted in part and
          denied in part. The time for filing the reporter’s record is extended to March 24, 2014. See TEX. R.
          APP. P. 35.3(c) (limiting each extension of time to file the record to no more than 10 days in accelerated
          appeals). No further extensions will be granted.


Judge's signature: /s/ Justice Jane Bland
                   Acting individually            Acting for the Court

                  Panel consists of ______________________________.

Date: March 13, 2014